Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “executor”, “determiner”, and “comparator” in claim 1.  As such, any device, processor, CPU, logic gate, etc, that can perform the functions will suffice to meet the claim limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa et al (US Pub 2017/0028914 A1), hereafter known as Kiyokawa, in light of Shalev-Shwartz et al (US 2018/0307240 A1), hereafter known as Shalev-Shwartz.

For Claim 1, Kiyokawa teaches A vehicle control apparatus comprising: ([0006])
an executor configured to perform an automatic steering control so as to avoid 5a collision between a vehicle and an avoidance target object when the avoidance target object is detected at any range([0006], [0034], [0042], [0070-0071], [0089]. Kiyokawa states that there is automatic steering that can carry out the embodiment, and that purpose of the invention is to avoid obstacles.  The steering is done by an electronic control unit.), wherein the automatic steering control is a control of steering the vehicle so that a vehicle lateral position, which is a position of the vehicle in a lateral direction crossing a direction of travel of the vehicle, is away from a target lateral position, which is a position of the avoidance 10target object in the lateral direction, by a distance corresponding to an offset amount determined on the basis of the target lateral position; ([0059-0061], Figure 10.  Digital objects 311 and 312 have slightly different areas than the cars themselves.  While they are very close, the difference indicates there is a “offset” from the real value and the digital value.  Additionally, Kiyokawa states “the positions and sizes of the first virtual obstacle and the second virtual obstacle may be different from the positions and sizes of the other vehicles.  By simply making the virtual obstacle to avoid larger, which technically is done in Figure 10, you create a larger offset.  Additionally, later, this “digital object” is enlarged due to another object, indicating that the digital object being larger than the physical object is part of the invention.  Avoiding a digital object, even without an offset, is treating a physical object as having an offset if the digital object is larger than the physical object.)
a determinator configured to determine, during execution of the automatic steering control targeting a first object as the avoidance target object, whether or not a second object is detected as the avoidance target object on a far side of the first object, 15as viewed from the vehicle, in the direction of travel of the vehicle, and on a same side as that of the first object, as viewed from the vehicle, in the lateral direction; and ([0080-0082], the detection unit and ECU detect a new object and determine that it is also an obstacle and an object to be avoided.  The location of the object does meet claim criteria.  It is on the far side of the first obstacle 301, as the vehicle 1 begins to move backwards and turn into the parking space.  It is additionally on the same side as the first object, when viewed in terms of the vehicle’s path and orientation (the left side from the driver’s perspective. Additionally, at [0076-0077], it is stated that an end portion of the obstacle can be further away from the vehicle than the other vehicles in the Z direction.).  
a comparator configured to compare a first interval and a second interval if it is determined that the second object is detected, wherein the first interval is an interval associated with the lateral direction between the vehicle and the first object, and the 20second interval is an interval associated with the lateral direction between the vehicle and the second object, ([0076-0082], Figures 9-11.  The detection unit detects the presence and location of the second object, and detects that it is closer to the path of the vehicle than the first object.    While Kiyokawa does not explicitly compare the two intervals, given that it detects that the object 303 is closer to the vehicle than object 301 indicates a comparison of distances has taken place.
wherein said executor is configured (i) to change the offset amount to an offset amount determined on the basis of the target lateral position of the second object if the second interval is narrower than the first interval, ([0051], [0085], Figure 12 shows the detection unit (controlled by the ECU) enlarging the “digital object” to encompass the newly detected object.  Of important note is that for sections of the object 301 in the Z direction where the new object 303 does not extend to, the “digital object” has still been expanded.  In other words, the offset for object 303 has been applied to all parts of object 301, thus having the car avoid that area before having reached a position lateral to 303.)  
Kiyokawa does not teach the detecting of objects specifically in a predetermined range of the vehicle
Shalev-Shwartz, however, does teach the detecting of objects specifically in a predetermined range of the vehicle ([0110]  Shalev-Shwartz goes into detail how some sensors are used only in specific ranges to detect objects, due to errors that might occur if they are used on objects at undesired ranges)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kiyokawa’s object avoidance method with Shalev Shwartz’s method of detecting objects within a predetermined range because if your sensors have a specific range they are accurate within and a range they are inaccurate within, you would want to reduce false positives or inaccurate information found by using the sensors in the inaccurate range.
Kiyokawa does not teach and (ii) to maintain the offset amount 25at an offset amount determined on the basis of the target lateral position of the first object if the second interval is wider than the first interval.
However, it would be obvious to (ii) to maintain the offset amount 25at an offset amount determined on the basis of the target lateral position of the first object if the second interval is wider than the first interval.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because if the second object is further away in the lateral direction than the first object you are avoiding by a satisfactory margin, and neither object is moving, then you are already on a course to avoid that second object by a wider margin than the first object, and as such there is no reason to change course.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al, US Pub. 2020/0353918 A1, relates to avoiding multiple objects and making use of buffer zones.
Ohmura et al, US Pub 2021/0046928 A1, relates to changing buffer zones and avoiding multiple objects.
Gupta et al, US Pub 2017/0190331 A1, relates to lane changing with multiple obstacles.
Mizutani et al, US Pub 2016/0107643 A1, relates to recognizing different objects while avoiding obstacles.
Pashcall et al, US Pub 2019/0161274 A1, relates to collision prevention and buffer zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664